Title: To George Washington from John Hancock, 29–30 April 1777
From: Hancock, John
To: Washington, George



Sir,
Philada April 29[-30]th 1777.

You will perceive from the enclosed Resolves which I do myself the Honour of transmitting, that Congress have had under Consideration the State of Ticonderoga and have come onto sundry Re⟨solv⟩es on the Subject. I beg Leave to refer your Attention to them, and am particularly to urge that you immediately write to the Eastern States and request them in the Name of Congress to pursue every Means for compleating and forwarding the Troops ordered for that Post. From the approach of the Enemy in that Quarter, it is highly probable, that Delay in the Matter, will be attended with the Loss of that important Pass.
I have wrote to Genl Gates, and to the Convention of New York relative to the enclosed Resolves. I have the Honour to be, with Sentiments of the greatest Respect, Sir your most obed. & very hble Servt

John Hancock Presidt


April 30th. Since writing the foregoing, Congress have come to sundry other Resolves, which I enclose and to which I must refer your Attention. Your Favour of the 28th Inst. I was duely honoured with, and immediately laid it before Congress.

